COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-13-00021-CV


IN THE INTEREST OF S.A.N.,
A CHILD




                                      ----------

          FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY

                                      ----------

                        MEMORANDUM OPINION 1

                                      ----------

                                   I. Introduction

      Appellant J.H. (Mother) appeals the trial court’s judgment terminating her

parental rights to her son S.A.N. In two issues, Mother argues that the evidence

is legally and factually insufficient to support the trial court’s constructive

abandonment finding and that the evidence is factually insufficient to support the

      1
       See Tex. R. App. P. 47.4.
trial court’s finding that termination of her parental rights is in S.A.N.’s best

interest. We affirm. 2

                                   II. Background

          Jeannette Leong testified at the December 2012 termination trial that she

was the Child Protective Services (the Department) caseworker assigned to

S.A.N.’s case.         The Department became S.A.N.’s temporary managing

conservator in January 2012 and had remained as such through trial. Leong

testified that S.A.N. was initially placed into foster care because of a laceration

injury inside his mouth. His hospital records include a notation that “it was as if

something was shoved in[to] his mouth.” The Department issued a “reason to

believe” disposition to Mother for physical abuse concerning S.A.N.’s mouth

injury.       Mother initially told Leong that she thought S.A.N.’s grandmother

(Father’s mother) had injured S.A.N., but Mother later told Leong that either she

or S.A.N.’s grandmother had accidentally injured him.

          Leong testified that Mother had attended only two of sixteen scheduled

visitations with S.A.N. between September and December 2012.                Mother

attended one visit in September and one visit in November. Mother did not

attend any visitations in October and had not attended any of the three

scheduled visits in December. Leong testified that the lack of visits concerned



          2
       L.N. (Father) is S.A.N.’s biological father. Father executed an affidavit of
waiver of interest in the case and is not a party to this appeal.


                                          2
her because Mother was “not strengthening the parent/child bond and [was] not

demonstrating an interest in his well-being.”

      When asked to describe Mother’s parenting skills, Leong testified that

Mother “tries at times” but “is not always on-target,” and Leong testified that

Mother inappropriately referred to S.A.N. as “sexy” during a visitation when

S.A.N. was two months old. S.A.N. was fussy during a March 2012 visitation,

and Leong suggested to Mother and Father that they stand up and walk around

with S.A.N. Mother asked Father to take S.A.N., and Father asked Mother to

take S.A.N. Mother then texted on her phone and waited until Father stood up

and walked around with S.A.N.

      Leong testified that she suggested to Mother that she complete a parenting

class and that Mother take additional parenting classes. Leong believed that

Mother needed to strengthen her parenting skills, and she testified that she tried

to help Mother with her parenting skills by modeling appropriate actions during

visitations, showing Mother how to carry S.A.N. and how to remove him from his

car seat.

      Leong also expressed concern about Mother’s hygiene during the case,

testifying that Mother had a strong odor at early visits that seemed to contribute

to S.A.N.’s irritability and that she tried to address Mother’s hygiene with her by

suggesting that Mother keep a set of clothes separate to wear to visitations.

Leong testified that Mother was homeless at one time during the case and that

Mother had lived in eight different places—including at least two motels, a night


                                         3
shelter, and in friends’ homes or apartments—within the past year. Mother had

lived with her mother at some of these locations, and Leong testified that Mother

and her mother were “co-dependent on each other.” Mother’s mother’s parental

rights to one of Mother’s siblings had also recently been terminated by a court.

      Leong testified that Mother had not demonstrated an ability to provide

S.A.N. with a safe and stable living environment. Mother provided Leong with

only one address to visit, and that address was the residence of a mentor family

that Mother had briefly lived with after being referred there by her Positive

Influences therapist. Mother told Leong of all of her other residences but would

not provide Leong with an address; Mother instead told Leong to send her mail to

the mentor’s home. Mother had also told Leong that she had been employed at

Walmart but had not provided any paystubs as confirmation.

      Leong provided Mother a service plan and scheduled Mother for various

appointments to help Mother reunite with S.A.N., including individual counseling

with Positive Influences.     But the therapist unsuccessfully discharged Mother

after seven months because Mother had attended only five sessions. Leong

testified that the therapist reported that Mother’s “limited engagement in therapy”

contributed to Mother’s pattern of unhealthy choices. Leong also testified that

Mother’s failure to complete counseling caused her concern for S.A.N.’s best

interest. Leong elaborated,

            The therapist had said from the beginning that [Mother] had
      some very co-dependent behaviors, some unresolved issues of
      being raised with -- in an unstable childhood and life, and the


                                         4
      therapist was wanting to work with her to be able to recognize those
      co-dependent behaviors and to recognize those things in the past so
      that she could move forward, break away from that into a healthier
      lifestyle.

            ....

            [S.A.N.]’s an infant. Everything in terms of his healthy growth,
      his healthy development, going to the doctors, his therapy, is
      dependent on a parent who can make appointments, keep
      appointments, reschedule things as they’re needed, and she has to
      be willing to put a complete focus on him, because she’s the only
      one. There is no one else to do it. And with her having these co-
      dependent issues, with trying to take care of her [own] mother,
      moving from place to place and not being able to make her own
      appointments with the therapist or other services she didn’t
      complete, it’s not providing assurances to us that she can fulfill all of
      [S.A.N.]’s needs.

      Mother was also scheduled for a domestic violence awareness program

but did not complete it. Mother also failed to maintain regular contact with Leong

beginning in about September 2012. Leong testified that Mother had not shown

an ability to meet S.A.N.’s emotional and physical needs because Mother

      hasn’t demonstrated the ability to maintain a safe living environment,
      she hasn’t demonstrated the ability to provide for food and ongoing
      expenses, she hasn’t demonstrated the ability to increase her
      knowledge to provide a safe environment to prevent -- to become
      more knowledgeable on domestic violence, she hasn’t been
      consistently visiting him to demonstrate the parent/child bond or to
      try to develop that further, she hasn’t demonstrated the ability to
      work through some of these past issues with the therapist to make
      herself a healthier person ongoing in raising her son.

      Leong testified that S.A.N., as of the time of trial, was “a happy, healthy

little guy” overall but that there were several issues his foster parents were




                                         5
addressing, including reflux and ear infections for which he had ear tubes placed.

Otherwise, she said, S.A.N. was on target developmentally.

      Leong opined that termination of Mother’s parental rights to S.A.N. was in

S.A.N.’s best interest and that the Department intended to place S.A.N. for

adoption by a nonrelative. Specifically, S.A.N.’s current foster parents want to

adopt S.A.N. Leong described the current foster parents as very attentive to all

of S.A.N.’s needs and proactive with regard to his medication and allergies.

      On cross-examination, Leong testified that Mother attended visitations

“fairly consistently” before September 2012 and that Mother brought items for

S.A.N. to be taken back with him to the foster family. Leong did not know why

the visitation absences began in September. Leong also testified that Mother

typically blamed others for her difficulties or shortcomings but had occasionally

reported being sick or having transportation problems.

      Mother testified that she was nineteen years old at the time of trial. She

had completed eleventh grade and had recently applied to a career college

where she could earn a diploma and begin taking college-level courses. Mother

testified that she believed S.A.N.’s grandmother or aunt injured S.A.N.’s mouth in

January 2012 because they were the only ones around him at the time. Mother

testified that she had taken a shower while S.A.N. slept, and Father was not

around that day.

      Mother acknowledged that she had received a service plan early in the

case. She began the individual counseling and attended seven out of twelve


                                        6
sessions. Mother testified that a staff person from the counselor’s office said that

the Department had not sent all the necessary paperwork for Mother to attend

the last five sessions.   Mother testified that she last attended counseling in

September 2012. However, Mother testified that she had completed parenting

classes and had received a certificate of completion.

      Mother also testified that she had tried to take domestic violence classes

through SafeHaven, but SafeHaven referred her to the Department liaison.

Mother said the Department liaison never returned her call. Mother also testified

that the domestic violence classes at 9 a.m. were “too early in the morning for

[her] to be able to even make it to.” Mother testified that she had transportation

problems and that she relied on her friend to take her to her appointments. Her

friend could not take her to morning appointments because of his work schedule.

Mother admitted, however, that Leong had given her bus passes.

      Mother testified that she had worked at Walmart from April through

October 2012 and had more recently been trying to start a business “hauling off

scrap metal, cleaning people’s yards, houses, and other things around the

house.” Mother testified that she lost her job at Walmart because of a computer

glitch that “messed up scheduling[,] and a bunch of people got fired for it.” She

testified that she was unknowingly scheduled for certain shifts and was fired for

inconsistent attendance. Mother said that she had recently received a call from

Walmart and was informed that they were looking into reinstating her job. Even

so, Mother acknowledged not having regular employment as of the time of trial.


                                         7
      Mother testified that she and her mother were currently living with a friend

of Mother’s and had lived there for a little over one month. Neither Mother nor

her mother was on the lease, nor were they paying rent. Mother planned for her

and S.A.N. to share one of the bedrooms in the three-bedroom apartment if

S.A.N. were returned to Mother. Mother testified that she had clothing, a crib, a

toddler bed, and toys ready for S.A.N.

      Mother testified that she wanted S.A.N. to return home to her but

acknowledged that she was “probably” not “in the best position to do that” as of

the time of trial. Mother did not want her parental rights terminated and testified

that she could provide a stable home for S.A.N. Mother testified that she had

encountered difficulty doing things within the time Leong had asked that they be

done but that she wanted to continue working services and do whatever was

necessary to not have her parental rights terminated, even paying for her

counseling sessions.

      Mother testified that she had made only four out of sixteen visits since

September 2012 and agreed that four out of sixteen was not very many. Mother

reported that her mother was hospitalized in September through mid-October,

and her transportation problems started at that time. 3 Mother testified that after

her mother’s release from the hospital, she tried unsuccessfully to contact Leong

and was still unable to make visitations because of transportation problems.

      3
        Mother testified that her mother was diagnosed in September 2012 with a
brain tumor and that one doctor had said her mother had only six months to live.


                                         8
Mother testified that she would have been able to attend more visitations had her

mother not had medical problems.

       Mother testified that her boyfriend had just given her his car and that she

would have transportation once she obtained her driver’s license. Mother also

testified that she wanted to return to Georgia with S.A.N. because she had a

larger support system there. Mother estimated during her testimony that she

needed approximately six weeks to get into a position to have S.A.N. returned to

her.

       On cross-examination, Mother acknowledged that living in eight or nine

places within eleven months did not demonstrate an ability to provide S.A.N. with

a safe and stable home and agreed that Leong was not responsible or at fault for

Mother’s numerous residences. Mother also testified that she did not have a

driver’s license because she had not been able to pay $75 for a three-day class

required by the State of Texas. She also needed her birth certificate and a

Social Security card for the class, but she did not have either because she had

lost them. Mother testified that she would have to return to Florida for her birth

certificate because it could not be mailed to her and that she had applied for a

copy of her Social Security card but had not returned to pick it up.

       On January 2, 2013, the trial court signed an order terminating Mother’s

parental rights to S.A.N. The court’s order set forth findings that termination of

the parent-child relationship between Mother and S.A.N. was in S.A.N.’s best

interest and that Mother had


                                         9
      constructively abandoned the child who ha[d] been in the permanent
      or temporary managing conservatorship of the Department . . . for
      not less than six months and: (1) the Department . . . ha[d] made
      reasonable efforts to return the child to the mother; (2) the mother
      ha[d] not regularly visited or maintained significant contact with the
      child; and (3) the mother ha[d] demonstrated an inability to provide
      the child with a safe environment.

Mother filed notice of this appeal on January 15, 2013.

                            III. Standards of Review

      In a termination case, the State seeks not just to limit parental rights but to

erase them permanently—to divest the parent and child of all legal rights,

privileges, duties, and powers normally existing between them, except the child’s

right to inherit. Tex. Fam. Code Ann. § 161.206(b) (West 2008); Holick v. Smith,

685 S.W.2d 18, 20 (Tex. 1985). Consequently, “[w]hen the State seeks to sever

permanently the relationship between a parent and a child, it must first observe

fundamentally fair procedures.” In re E.R., 385 S.W.3d 552, 554 & n.1 (Tex.

2012) (citing Santosky v. Kramer, 455 U.S. 745, 747–48, 102 S. Ct. 1388, 1391–

92 (1982)). We strictly scrutinize termination proceedings and strictly construe

involuntary termination statutes in favor of the parent. Id. at 563; Holick, 685
S.W.2d at 20–21.

      Termination decisions must be supported by clear and convincing

evidence. Tex. Fam. Code Ann. § 161.001 (West Supp. 2012), § 161.206(a).

Due process demands this heightened standard because “[a] parental rights

termination proceeding encumbers a value ‘far more precious than any property

right.’” E.R., 385 S.W.3d at 555 (quoting Santosky, 455 U.S. at 758–59, 102
10
S. Ct. at 1397); In re J.F.C., 96 S.W.3d 256, 263 (Tex. 2002); see In re J.A.J.,

243 S.W.3d 611, 616 (Tex. 2007) (contrasting standards for termination and

conservatorship). Evidence is clear and convincing if it “will produce in the mind

of the trier of fact a firm belief or conviction as to the truth of the allegations

sought to be established.” Tex. Fam. Code Ann. § 101.007 (West 2008).

      In proceedings to terminate the parent-child relationship brought under

section 161.001 of the family code, the petitioner must establish one ground

listed under subsection (1) of the statute and must also prove that termination is

in the best interest of the child. Tex. Fam. Code Ann. § 161.001; In re J.L., 163
S.W.3d 79, 84 (Tex. 2005). Both elements must be established; termination may

not be based solely on the best interest of the child as determined by the trier of

fact. Tex. Dep’t of Human Servs. v. Boyd, 727 S.W.2d 531, 533 (Tex. 1987);

In re D.T., 34 S.W.3d 625, 629 (Tex. App.—Fort Worth 2000, pet. denied) (op. on

reh’g).

      In evaluating the evidence for legal sufficiency in parental termination

cases, we determine whether the evidence is such that a factfinder could

reasonably form a firm belief or conviction that the challenged ground for

termination was proven and that termination is in the child’s best interest. In re

J.P.B., 180 S.W.3d 570, 573 (Tex. 2005). We review all the evidence in the light

most favorable to the finding and judgment. Id. We resolve any disputed facts in

favor of the finding if a reasonable factfinder could have done so.       Id.   We

disregard all evidence that a reasonable factfinder could have disbelieved. Id.


                                        11
We consider undisputed evidence even if it is contrary to the finding. Id. That is,

we consider evidence favorable to termination if a reasonable factfinder could,

and we disregard contrary evidence unless a reasonable factfinder could not. Id.

       We cannot weigh witness credibility issues that depend on the appearance

and demeanor of the witnesses, for that is the factfinder’s province. Id. at 573,

574. And even when credibility issues appear in the appellate record, we defer

to the factfinder’s determinations as long as they are not unreasonable. Id. at

573.

       In reviewing the evidence for factual sufficiency, we give due deference to

the factfinder’s findings and do not supplant the judgment with our own. In re

H.R.M., 209 S.W.3d 105, 108 (Tex. 2006). We determine whether, on the entire

record, a factfinder could reasonably form a firm conviction or belief that the

parent violated subsection (N) of section 161.001(1) and that termination of the

parent-child relationship would be in the best interest of the child. Tex. Fam.

Code Ann. § 161.001(1)(N), (2); In re C.H., 89 S.W.3d 17, 28 (Tex. 2002). If, in

light of the entire record, the disputed evidence that a reasonable factfinder could

not have credited in favor of the finding is so significant that a factfinder could not

reasonably have formed a firm belief or conviction in the truth of its finding, then

the evidence is factually insufficient. H.R.M., 209 S.W.3d at 108.




                                          12
                          IV. Statutory Abandonment

      Mother argues in her first issue that the evidence is legally and factually

insufficient to support the trial court’s finding that she constructively abandoned

S.A.N.

A. Applicable Law

      Under section 161.001(1)(N) of the Texas Family Code, a parent

constructively abandons a child when (1) the child has been in the permanent or

temporary managing conservatorship of the State or an authorized agency for at

least six months; (2) the State or authorized agency has made reasonable efforts

to return the child to the parent; (3) the parent has not regularly visited or

maintained significant contact with the child; and (4) the parent has demonstrated

an inability to provide the child with a safe environment. See Tex. Fam. Code

Ann. § 161.001(1)(N); In re M.R.J.M., 280 S.W.3d 494, 505 (Tex. App.—Fort

Worth 2009, no pet.) (op. on reh’g); In re A.S., 261 S.W.3d 76, 88–89 (Tex.

App.—Houston [14th Dist.] 2008, pet. denied).

B. Discussion

      Mother does not dispute that S.A.N. had been in the permanent or

temporary managing conservatorship of the State or an authorized agency for at

least six months. Mother does, however, contest the legal and factual sufficiency

of the evidence to support the other three elements of the constructive

abandonment ground for termination of her parental rights.




                                        13
      1. Reasonable Efforts to Return Child

      Generally, the Department’s implementation of a service plan is

considered a reasonable effort to return a child. M.R.J.M., 280 S.W.3d at 505; In

re K.M.B., 91 S.W.3d 18, 25 (Tex. App.—Fort Worth 2002, no pet.). Mother does

not dispute that she was given a service plan to complete.         Instead, Mother

points to her own testimony at trial and argues that the Department “did not make

reasonable efforts to provide access to the very classes and training that [it]

required [Mother] to complete through their service plan” because the

Department did not timely provide the paperwork for her last five counseling

sessions, because the Department liaison never returned her call about domestic

violence classes, and because the Department was not receiving Mother’s

communications in Fall 2012 about scheduling visitations with S.A.N.

      The trial court, however, heard conflicting evidence on these topics. See

J.P.B., 180 S.W.3d at 573; In re T.N., 180 S.W.3d 376, 382–83 (Tex. App.—

Amarillo 2005, no pet.) (“[T]he fact finder, as opposed to the reviewing body,

enjoys the right to resolve credibility issues and conflicts within the evidence. It

may freely choose to believe all, part, or none of the testimony espoused by any

particular witness.”).    Leong testified that she had scheduled various

appointments for Mother, such as individual counseling with Positive Influences

and a domestic violence awareness program.            Mother was unsuccessfully

discharged from counseling and had only “limited engagement” in the therapy

sessions she had attended. Mother also did not attend the domestic violence


                                        14
awareness program. Leong testified that Mother had failed to maintain regular

contact with her beginning in about September 2012 and had failed to maintain

safe and stable housing. Moreover, Leong testified that she suggested additional

parenting classes for Mother and that she had personally tried to help Mother

with her parenting skills by modeling appropriate parenting skills during early

visitations.   Applying the appropriate standards of review, we hold that the

evidence is legally and factually sufficient to support the trial court’s finding that

the Department made reasonable efforts to return S.A.N. to Mother. See J.P.B.,
180 S.W.3d at 573; see also H.R.M., 209 S.W.3d at 108.

       2. Regular Visits or Maintaining Significant Contact

       Mother argues that she had visited S.A.N. “fairly consistently” for the first

eight months that he was in foster care and that although she had visited S.A.N.

only four out of sixteen times beginning in September 2012, her visitations

became irregular because of her mother’s illness, which in turn caused her

transportation problems.      Again, however, the trial court heard conflicting

evidence about Mother’s failure to attend visitations and could have disbelieved

Mother’s testimony about her transportation issues and her mother’s illness. See

J.P.B., 180 S.W.3d at 573; T.N., 180 S.W.3d at 382–83. For example, Leong

testified that she was unaware of the reason for Mother’s failure to attend

visitations beginning in September 2012 and that Mother had attended only two

of sixteen possible visitations in the almost four months before trial, including that

Mother had missed all three visits in the three weeks immediately before trial.


                                         15
Leong also testified that the lack of visits was concerning because Mother was

“not strengthening the parent/child bond and [was] not demonstrating an interest

in [S.A.N.’s] well-being.” This and other intermediate appellate courts have held

that similar evidence is legally and factually sufficient under family code section

161.001(1)(N)(ii). See In re J.J.O., 131 S.W.3d 618, 628–29 (Tex. App.—Fort

Worth 2004, no pet.) (holding evidence legally and factually sufficient because

the mother attended twelve visits in nine months, missed other visits because

she was incarcerated, and did not interact with child during visits that occurred);

In re H.R., 87 S.W.3d 691, 699 (Tex. App.—San Antonio 2002, no pet.) (holding

evidence legally sufficient to support constructive abandonment because the

mother did not complete service plan, “intermittently” visited child for four months,

but did not again visit child before trial); see also In re F.E.M., No. 11-12-00257-

CV, 2013 WL 1092716, at *2 (Tex. App.—Eastland Mar. 14, 2013, pet. filed)

(mem. op.) (holding evidence of constructive abandonment legally and factually

sufficient when father visited child only five of twenty-two or twenty-four available

visitations).

       3. Inability to Provide Safe Environment

       Mother argues that there is insufficient evidence that she cannot provide a

safe environment for S.A.N. She asserts that she was not present when S.A.N.

was injured and that it is not known who injured him. Mother also points to her

testimony about her current three-bedroom apartment and her desire to return

with S.A.N. to Georgia where she will have additional family members to support


                                         16
her. But Mother is not paying rent at her current apartment and is not listed on

the lease. Moreover, Mother was homeless at one time during the case, had

lived in eight different places within the past year, and had given Leong the

address of only one of her residences. Mother lived with her mother at some of

those places, but her mother’s parental rights to one of Mother’s siblings was

recently terminated by a court. Mother had also been employed for only a few

months at Walmart but had not provided any paystubs as confirmation.

Moreover, Mother does not have a driver’s license and testified that she must

travel to Florida for her birth certificate before she can obtain a driver’s license.

Finally, Mother gave conflicting accounts to investigators about her possible role

in S.A.N.’s January 2012 injury.

      Applying the appropriate standards of review, we hold that the evidence is

legally and factually sufficient to support the trial court’s finding that Mother had

not demonstrated an ability to provide S.A.N. with a safe environment.          See

J.J.O., 131 S.W.3d at 630 (holding evidence of inability to provide safe

environment legally and factually sufficient because mother attended only half of

her parenting classes, lacked steady housing and employment, and missed

opportunity for counseling and psychological evaluation); see also H.N. v. Dep’t

of Family & Protective Servs., No. 08-11-00364-CV, 2013 WL 968209, at *6 (Tex.

App.—El Paso Mar. 13, 2013, no pet.) (holding evidence of inability to provide

safe environment legally and factually sufficient “[g]iven H.N’s lack of stable

employment and lack of a permanent and safe place to live in which [the child]


                                         17
could reside”). We thus hold that the evidence is legally and factually sufficient to

support the trial court’s section 161.001(1)(N) finding, and we overrule Mother’s

first issue.

                                    V. Best Interest

       Mother argues in her second issue that the evidence is factually insufficient

to support the trial court’s finding that termination of her parental rights is in

S.A.N.’s best interest. See Tex. Fam. Code Ann. § 161.001(2) (requiring clear

and convincing evidence “that termination is in the best interest of the child”).

A. Applicable Law

       There is a strong presumption that keeping a child with a parent is in the

child’s best interest. In re R.R., 209 S.W.3d 112, 116 (Tex. 2006). Prompt and

permanent placement of the child in a safe environment is also presumed to be

in the child’s best interest. Tex. Fam. Code Ann. § 263.307(a) (West 2008).

Nonexclusive factors that the trier of fact in a termination case may use in

determining the best interest of the child include:

       (A)     the desires of the child;

       (B)     the emotional and physical needs of the child now and in the
               future;

       (C)     the emotional and physical danger to the child now and in the
               future;

       (D)     the parental abilities of the individuals seeking custody;

       (E)     the programs available to assist these individuals to promote
               the best interest of the child;



                                           18
      (F)      the plans for the child by these individuals or by the agency
               seeking custody;

      (G)      the stability of the home or proposed placement;

      (H)      the acts or omissions of the parent which may indicate that the
               existing parent-child relationship is not a proper one; and

      (I)      any excuse for the acts or omissions of the parent.

Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976) (citations omitted).

These factors are not exhaustive; some listed factors may be inapplicable to

some cases; other factors not on the list may also be considered when

appropriate. C.H., 89 S.W.3d at 27. Furthermore, undisputed evidence of just

one factor may be sufficient in a particular case to support a finding that

termination is in the best interest of the child.     Id.   On the other hand, the

presence of scant evidence relevant to each factor will not support such a

finding. Id.

B. Discussion

      Mother contends that the evidence is factually insufficient to support the

trial court’s best-interest finding because Leong testified that S.A.N. is

developmentally on-target; Mother testified that she believed she could provide

S.A.N. with a stable home; there was no evidence of any present or future

emotional danger to S.A.N.; Mother testified about her willingness to continue

working services and to pay for them if necessary; Mother testified about her

desire to move with S.A.N. to Georgia where she has a broader support

structure; Mother testified that she had clothes, toys, and furniture at her


                                          19
apartment for S.A.N.; there was no evidence of who actually injured S.A.N. in

January 2012; and Mother’s missed visitations were due to her own mother’s

illness and her resulting transportation problems. But again, the trial court heard

conflicting evidence concerning most of the best interest factors and much of the

evidence upon which Mother relies.

      Mother did not complete her service plan and did not fully engage in the

counseling sessions she attended. See In re A.B., 269 S.W.3d 120, 129 (Tex.

App.—El Paso 2008, no pet.) (noting parent’s failure to complete service plan as

relevant to best-interest analysis). Mother did not maintain contact with Leong,

lived in at least eight different places in addition to being homeless for a time

during the case, would not provide Leong with an address for all but one of the

places Mother lived during the case, did not maintain stable employment, was

not listed on the lease or paying rent at her current residence, and admitted to

being unable at the time of trial to take custody of S.A.N. See In re C.A.J., 122
S.W.3d 888, 894 (Tex. App.—Fort Worth 2003, no pet.) (concluding evidence

was sufficient to support best-interest finding for mother who admitted being

unable to care for child and had no stable source of income or permanent home).

In addition, Mother gave conflicting accounts of who may have been responsible

for S.A.N.’s injury in 2012, demonstrated poor parenting skills during visitations,

and attended only two or four of the sixteen possible visitations in the four

months before trial. See D.F. v. Tex. Dep’t of Family & Protective Servs., 393
S.W.3d 821, 834 (Tex. App.—El Paso 2012, no pet.) (discussing parent’s


                                        20
inconsistent attendance at visitation as relevant to best interest analysis),

abrogated on other grounds by In re E.C.R., No. 12-0744, 2013 WL 2660130, at

*7 n.5 (Tex. June 14, 2013). Mother also typically blamed others rather than

taking responsibility for her shortcomings.

      Finally, Mother testified about wanting to return to Georgia with S.A.N. but

was unable to articulate how she would prepare herself to regain custody of

S.A.N. despite her belief that she could fully do so within six weeks. By contrast,

S.A.N.’s current foster parents have expressed a desire to adopt S.A.N., and the

Department plans to have the foster parents adopt him.

      Applying the appropriate standard of review, we hold that the evidence is

factually sufficient to support the trial court’s finding that termination of Mother’s

parental rights is in S.A.N.’s best interest.    See H.R.M., 209 S.W.3d at 108

(discussing factual sufficiency standard of review).         We therefore overrule

Mother’s second issue.

                                  VI. Conclusion

      Having overruled Mother’s two issues, we affirm the trial court’s judgment.




                                                    ANNE GARDNER
                                                    JUSTICE

PANEL: GARDNER, MCCOY, and MEIER, JJ.

DELIVERED: June 20, 2013




                                         21